Citation Nr: 1026364	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968 and from February 1973 to December 1981.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In March 2010, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not begin in service, manifest 
to a compensable degree within a year after service, and there is 
no competent evidence of a medical nexus between bilateral 
hearing loss and active service.

2.  Evidence of record demonstrates that the Veteran's 
preexisting left ear hearing loss was not aggravated beyond its 
natural progression during active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306(a), 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 2006, 
before the original adjudication of the claim.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The July 2006 VCAA notice 
letter also provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, in this case, as 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the Veteran.  The Board concludes that the 
Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for service connection, and the 
duty to assist requirements have been satisfied.  Available 
service treatment records were obtained and associated with the 
claims folder.  The Veteran underwent a VA examination in 
December 2007 to obtain medical evidence as to the nature and 
etiology of his hearing loss.  The examiner reviewed the claims 
file, the Veteran's subjective history, clinical findings of 
record, and rendered an opinion.  Although the VA examiner 
appears to have inadvertently excluded the Veteran's dates of 
service from 1973 through 1979, it is clear he reviewed service 
treatment records available from that time.  The Board finds that 
the opinion is probative and consistent with the Veteran's 
service treatment records.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Moreover, there is no contrary medical 
opinion or medical evidence in the record, and neither the 
Veteran nor his representative has identified or alluded to such 
medical evidence or opinion.  Thus, the Board considers the 
opinion adequate.  There is no identified relevant evidence that 
has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an organic disease of the nervous system such as sensorineural 
hearing loss became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

When a condition is properly found to have been preexisting, the 
presumption of aggravation provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation in service where the pre-service disability underwent 
an increase in severity during service.  38 C.F.R. § 3.306(b); 
see Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008); see 
also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) [holding that 
the presumption of aggravation created by Section 3.306 applies 
only where there is an increase in severity during service]; 
Akins, 1 Vet. App. at 232.  Significantly, temporary flare-ups, 
even in service, are not sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to its 
symptomatology, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred hearing loss due to noise 
exposure in service.  The Veteran states that he was exposed to 
small arms fire as result of his duties as military police during 
service.  See Notice of Disagreement received September 2006.

At the outset, the Board notes that the Veteran's service 
treatment records (STRs) are limited, despite the RO's attempts 
to obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Available STRs include a January 1973 examination report.  
According to that report, examination of the Veteran's ears 
revealed normal findings.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5

25
LEFT
15
15
10

50

No pertinent diagnosis was noted at that time.  The Veteran 
underwent an annual examination in August 1976.  On the 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

30
LEFT
15
15
15

60

The Veteran was noted to have high frequency hearing loss before 
entry into the service regarding the left ear.  Service treatment 
records are otherwise negative for any complaints, symptoms, or 
treatment of hearing loss, or other ear pathology.

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation 
in December 2007 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
45
LEFT
25
15
25
25
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  

The examiner noted that results reveal bilateral mixed hearing 
loss, normal to severe in degree.  The examiner also reported the 
Veteran's history of being a military policeman and having 
administrative assignment.  He further noted that service 
treatment records reveal documentation of a high frequency 
hearing loss in the left ear in 1973, which is documented again 
in 1976.  

The Board notes that the Veteran's Form DD 214 shows that he 
received the National Defense Service Medal, Good Conduct Medal, 
Expert Badge Rifle, and Expert Badge Grenade.  The Veteran's 
reported MOS include military police and administrative 
specialist.  The Veteran's Form DD 214 does not confirm that he 
engaged in combat.  However, even when finding that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply, the Board still 
concludes that there is competent evidence that the Veteran was 
exposed to noise in service and he is competent to testify to 
observable symptoms such as decreased hearing.  

Given the presence of current disability, the Veteran's exposure 
to excessive in-service noise, and his assertions of experiencing 
hearing loss since service, the ultimate disposition in this case 
rests upon whether the record contains competent and credible 
medical, or lay evidence to create a nexus between the Veteran's 
in-service noise exposure and bilateral hearing loss.  In this 
regard, the Board finds that it does not; rather the competent 
and credible evidence preponderates against the Veteran's claim.  

Regarding the left ear with respect to the Veteran's first period 
of service, and the right ear with respect to both periods of 
service, there is no competent evidence contemporaneous with 
service or since service from any other source that establishes 
that his hearing loss was either present coincident with service, 
or is related to an injury, disease, or event of service origin.  
The 2007 VA examiner opined that it is less likely than not that 
the Veteran's hearing loss was caused by, the result of, or 
aggravated beyond natural progression from, noise exposure 
encountered during military service.  The Board finds that this 
opinion is probative, as it was based on a review of the 
Veteran's claims file, subjective complaints and examination 
findings.  The record is also devoid of any medical opinion to 
the contrary.  For reasons discussed in more detail below, the 
Board finds the December 2007 VA medical opinion to be more 
probative than the Veteran's testimony since the issue addressed 
herein does not involve a simple medical assessment, but rather 
requires a complex medical assessment.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board notes that applicable case law does not require in 
service complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Board also recognizes that even if a 
chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Board has carefully considered the lay statements and 
history.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he or she notices diminished hearing 
acuity as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).

The Veteran's assertions that his hearing loss is related to 
noise exposure in service are acknowledged.  However, the Board 
finds the Veteran's statements are not credible due to the 
inconsistencies in his accounts of alleged events during service.  
The Veteran initially reported that his hearing loss should be 
reflected on a November 1968 discharge physical.  See Notice of 
Disagreement received September 2006.  However, according to his 
testimony reflected in the hearing transcript, he reports that 
his hearing was not checked at the end of his first period of 
service.  Further, according to the January 1973 Report of 
Medical History, the Veteran denied hearing loss or ear trouble 
prior to his February 1973 reenlistment.  

In this case, the Board finds that the Veteran's service records 
and the lack of any complaints or diagnosis of hearing loss for 
approximately 25 years after service are far more probative than 
remote statements of in-service onset and continuity.  
Furthermore, his current testimony of experiencing hearing loss 
during his first period of service directly conflicts with his 
denial of hearing loss on the 1973 Report of Medical History.  
Thus, the Board concludes that the Veteran has not been a 
reliable historian and that his later account and history in this 
regard are not credible.  While the Veteran attempts to relate 
his hearing loss exclusively to noise exposure in service, he has 
not presented credible evidence of such.  Moreover, a VA medical 
examiner, providing the only pertinent medical opinion of record, 
opined that the Veteran's hearing loss is not related to service.  
The medical opinion is consistent with other objective evidence 
of record.  Absent credible medical evidence linking the 
Veteran's currently diagnosed bilateral hearing loss to active 
service, continuity of symptoms or any other causal relationship 
to service has not been established.  Therefore, when considering 
the entirety of the evidence of record, the Board finds that 
there is neither in-service onset, chronicity nor continuity of 
symptomatology of hearing loss.  See 38 C.F.R. § 3.303.  

Regarding the Veteran's left ear hearing loss, the Board finds 
that this disability preexisted his second period of service, as 
the January 1973 examination showed hearing loss disability in 
the left ear in accordance with 38 C.F.R. § 3.385.  Thus, the 
Veteran was not entitled to the presumption of soundness at the 
time he entered service in February 1973.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b). 

As such, the Board must next determine whether the Veteran's left 
ear hearing loss increased in severity during service, and if so, 
whether the increase in severity was beyond its natural 
progression.  In this regard, the Board finds that the evidence 
does not show that the Veteran's preexisting left ear hearing 
loss permanently increased in severity in service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Of note, the 2007 VA examiner indicated 
that the differences in threshold between the 1973 and 1976 
audiological examinations are not significant and might be 
explained by testing conditions and standard errors of 
measurement.  As noted above, temporary or intermittent flare-ups 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, is 
worsened. See Hunt, supra.  The examiner further reported that it 
is less likely than not that the Veteran's hearing loss was 
aggravated beyond its natural progression.  Thus, the Board finds 
that the evidence establishes that the preexisting left ear 
hearing loss was not aggravated beyond its natural progression 
during active duty.

For the reasons stated above, the Board finds that the Veteran's 
hearing loss is not attributable to active military service.  
Because there is no competent and credible evidence of a nexus 
between hearing loss and service, service connection is not 
warranted.  The appeal is denied.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


